
	

113 S702 IS: To designate the Quinebaug and Shetucket Rivers Valley National Heritage Corridor as “The Last Green Valley National Heritage Corridor”.
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 702
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Blumenthal (for
			 himself, Mr. Murphy,
			 Ms. Warren, and Mr. Cowan) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To designate the Quinebaug and Shetucket Rivers Valley
		  National Heritage Corridor as The Last Green Valley National Heritage
		  Corridor.
	
	
		1.Redesignation of The Last
			 Green Valley National Heritage Corridor
			(a)In
			 generalThe Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended—
				(1)in section
			 103—
					(A)in the heading,
			 by striking the Quinebaug
			 and Shetucket Rivers Valley National Heritage Corridor
			 and inserting The Last Green
			 Valley National Heritage Corridor; and
					(B)in subsection
			 (a), by striking the Quinebaug and Shetucket Rivers Valley National
			 Heritage Corridor and inserting The Last Green Valley National
			 Heritage Corridor; and
					(2)in section
			 108(2), by striking the Quinebaug and Shetucket Rivers Valley National
			 Heritage Corridor and inserting The Last Green Valley National
			 Heritage Corridor established.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Quinebaug and Shetucket Rivers Valley National Heritage
			 Corridor shall be deemed to be a reference to the The Last Green Valley
			 National Heritage Corridor.
			
